


Exhibit 10.12


THE NEW HOME COMPANY INC.
NON-EMPLOYEE DIRECTOR COMPENSATION
At a meeting of the Board of Directors of The New Home Company Inc. (the
“Board”) held February 23, 2016, the Board approved the following Non-Employee
Director Compensation Program for payment of the Company’s non-employee
directors (“Directors”). The cash and equity compensation described below shall
be paid or be made, as applicable, automatically and without further action of
the Board.
Effective as of the Company’s 2016 fiscal year until amended, modified or
terminated by the Board in the future at its sole discretion:


Cash Compensation


All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter. The Directors are entitled to
receive annual retainers in the following amounts, pro-rated for any partial
year of service:
Director:
 
$
45,000


 
Audit Committee:
 
$
20,000


 (Chair); $8,500 (Other Members)
Compensation Committee:
 
$
15,000


 (Chair); $6,000 (Other Members)
Nominating and Corporate Governance Committee:
 
$
15,000


 (Chair); $6,000 (Other Members)
Executive Committee Member:
 
$
15,000


 



Equity Compensation


Beginning with calendar year 2017, each Director who is serving on the Board as
of the date of each annual meeting of the Company’s stockholders and who is
re-elected for another year of service as a Director at such annual meeting
shall be granted restricted stock units with a value of $60,000 on the date of
the applicable annual shareholder meeting (the “Annual Grant”).


Each Annual Grant will vest in full on the earlier of (i) the date of the annual
meeting of the Company’s stockholders next following the applicable grant date
(it being understood that the Annual Grant shall vest on the date of such annual
meeting whether or not the Director is re-elected at such meeting, so long as
the Director serves through such meeting) and (ii) the first anniversary of the
applicable grant date, subject in each case to continued service.


The Annual Grants will be granted under and shall be subject to the terms and
provisions of the Company’s 2014 Long-Term Incentive Plan or any other
applicable Company equity incentive plan then-maintained by the Company.
Other
The Company reimburses Directors for reasonable out-of-pocked expenses incurred
in connection with the performance of their duties as directors, including
without limitation travel expenses in connection with their attendance in-person
at Board and committee meetings. Each member of the Board that is an employee of
the Company will not receive any compensation for their services as a director.



